Title: To John Adams from Charles Francis Adams, 26 November 1815
From: Adams, Charles Francis
To: Adams, John


				
					Dear Grandpapa
					Novr: 26th: Ealing 1815
				
				All the things are arrived from Russia among them are a great many of my books Berquin, Lafontaine, & Boisards fables Conte ama fille, French Bible six or 7—English Grammars a German Book and an arithmetic book. The arithmetic book has got a nail driven through it.I am very happy to see the boys play at School and I in the middle of them but I only play in my play hours so I only have 3ac:  hours in a day except half holidays those are only on Thursday  & Saturday. Tuesday is a quarter holiday and we have a great of deal of fun at this school.You can not expect this letter to be a very good one because I have written this by myself Mama has not written one word of this.I am / Your dutiful & / affectionate Son
				
					Charles Francis Adams
				
				
			